Name: Commission Regulation (EEC) No 413/89 of 17 February 1989 on the issue of import licences for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 and originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/24 Official Journal of the European Communities 18. 2. 89 COMMISSION REGULATION (EEC) No 413/89 of 17 February 1989 on the issue of import licences for products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in Indonesia whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, ¢ HAS ADOPTED THIS REGULATION : Article 1 Import licences for products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in Indonesia shall be issued under the terms of this Regulation, in respect of a maximum of 400 000 tonnes. Regulation (EEC) No 4008/87 shall apply subject to provisions to the contrary in this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 0714 10 90 and 0714 90 10 and originating in certain third countries ('), as amended by Regulation (EEC) No 3837/88 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 4008/87 (3), as corrected by Regulation (EEC) No 348/88 (4), lays down detailed rules for implementing the import arrangements laid down by Regulation (EEC) No 430/87 for products originating in the present Contracting Parties to the GATT other than Thailand ; Whereas, in view of the applications for licences indicating Indonesia as the place of origin and relating to quite abnormal quantities, at the beginning of January the Commission was forced to limit the quantity for which licences were issued to 300 000 tonnes and to suspend the application of the arrangements for submitting applications and issuing licences by Commission Regulation (EEC) No 76/89 (*) in order to enable suitable supplementary rules to be implemented ; Whereas, on the basis of information provided by the Indonesian authorities and the trade interests concerned, the placing in free circulation of quantities actually loaded in Indonesia and transported towards the Community since autumn 1988 should be permitted ; whereas, to that end, the issue of import licences should be made subject to the submission of documents proving that the goods in question originate in Indonesia and are actually transported towards the Community ; Whereas, in order to avoid the recurrence of an abnormal situation, the term of validity of the import licences should be limited ; whereas, moreover, in order to monitor more closely the actual utilization of the licences, the provision of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*) relating to the early submission of proof of placing in free circulation should be made applicable ; Article 2 Licence applications shall be admissible if : 1 . they are accompanied by the original of a document drawn up by the Indonesian authorities certifying that the goods originate in Indonesia or of an extract, certified a true copy, of such a document for quantities not yet placed in free circualtion ; 2. they are accompanied by proof, on the basis of a copy of the bill of lading, that the goods have been loaded in Indonesia and are transported to the Community by the vessel mentioned in the application ; or, where the goods are stored in a customs warehouse or in a free zone, by an attestation drawn up by the customs authorities of a Member State of the Community certifying that the goods have been placed under one of those customs procedures ; 3 . they relate to a quantity which does not exceed the quantity in respect of which the proof of origin, proof of transport or possibly the customs attestation of storage is provided pursuant to points 1 and 2 above. (') OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 340, 10. 12. 1988, p. 1 . Article 3 In addition to the endorsements listed in Article 3 of Regulation (EEC) No 4008/87, section 24 of licence applications and of licences shall indicate the name of the vessel on which the goods are or have been transported to the Community together with number of the certificate of origin .submitted. (3) OJ No L 378, 31 . 12. 1987, p. 2. (4) OJ No L 34, 6. 2. 1988, p. 24. 0 OJ No L 11 , 14. 1 . 1989, p. 24. O OJ No L 331 , 2. 12. 1988 , p. 1 . 18 . 2. 89 Official Journal of the European Communities No L 46/25 Where the second subparagraph of paragraph 1 is applied, the Commission shall forward the correspending information by Wednesday, 8 March 1989 at the latest. 4. Import licences shall on the fifth wording day following the date of submission of applications forwarded in accordance with paragraph 2. Article 5 Licences issued pursuant to this Regulation shall be valid throughout the Community from the day of actual issue until the end of the month following that date. Article 4 1 . Licence applications shall be lodged with the competent authorities in any Member State by 1 p.m. on Thursday, 23 February 1989. Where a proportion of the quantity mentioned in Article 1 remains available on completion of the issue of licences on the basis of applications submitted on 23 February 1989, further applications may be lodged on Thursday, 2 March 1989. The Commission shall inform the Member State in good time by telex of the application of this subparagraph. 2. The Member State shall notify the Commission by telex by 1 p.m. on Monday, 27 Febuary 1989 at the latest, and in respect of each licence application, of :  the quantity in respect of which an import licence is applied for,  the name of the applicant,  the name of the certificate of origin submitted and the overall quantity appearing on the original of the document or extract thereof,  the name of the vessel entered in section 24. 3. By Wednesday, 1 March 1989 at the latest, the Commission shall notify the Member States by telex of the quantities in respect of which licences are issued. Article 6 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1989. For the Commission Ray MAG SHARRY Member of the Commission